DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract length exceeds 150 words and is also greater than 15 lines of text. Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Objections
Claim 12 is objected to because of the following informalities: the claim is written as “comprising a capturing unit” and should be “comprising: a capturing unit”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. Claims 1, 6 and 12 recite a means to identify and classify an object (landmark) in an environment.
(application of the brain-eye axis of a person to visualize, identify and categorize objects in a field of view), wherein initial environmental data are captured (eye visualization of field of view); at least a subset of the initial environmental data are determined (brain-eye visualization and identification of objects in field of view); the determined subset is assigned a category from a plurality of different categories (brain assigns identified object to a category from multiple known categories kept in memory); depending on a landmark type, a category is determined (brain categorizes identified object based on type of object); and landmark detection is carried out for the landmark type restricted to the subset of the determined category (brain-eye axis scans, identifies and assigns additional similar objects in field of view to same category).
Regarding claim 6, the claim provides a method of claim 1, wherein a spatial region in the environment of the vehicle is determined using the determined subset (brain-eye axis of a person refers to identified objects to further characterize region of interest in the field of view); and other environmental data are captured (additional environment information is gathered, such as sounds or smells); wherein to capture the other environmental data, another sensor type is used than for capturing the initial environmental data (person utilizes other sensory organs, such as ears for hearing or nose for smell); and the landmark detection is furthermore carried out using the other environmental data and depending on the spatial region (object identification and categorization is further determined using additional environment sensory information and visual information of the region of interest).
Regarding claim 12, the claim provides a system for determining landmarks in an environment of a vehicle (brain-eye axis of a person to visualize, identify and categorize objects in a field of view), comprising a capturing unit for capturing initial environmental data (eyes are used to visualize a field of view); a segmenting unit for determining at least a subset of the initial environmental data (brain-eye visualization and identification of object in field of view); and for assigning a category from a plurality of different categories to the determined subset (brain assigns identified object to a category from multiple known categories kept in memory); and a computing unit for determining a category depending on a landmark type (brain categorizes identified object based on object type), and for carrying out landmark detection for the landmark type (brain-eye axis continues to visualize, identify and categorize objects in field of view); wherein the computing unit is configured to carry out landmark detection restricted to the subset of the determined category (brain-eye axis focuses to visualize, identify and categorize additional similar objects in field of view).
In each claim, the apparatus and method is identified as a process “for determining landmarks in an environment of a vehicle” that, under its broadest reasonable interpretation, encompasses a process that can be carried out in the mind but for the recitation of generic computer components. In the apparatus, other than reciting a “system” comprising a “capturing unit”, “segmenting unit” and “computing unit” nothing precludes the steps from practically being performed in the mind. For example, but for the “system” language, “capturing”, “determining”, “assigning” and “carrying out” in the context of claim 12 encompasses the user to manually visualize an object (landmark) in an field of view, identify the object, classify the object, and rescan the field of view for additional similar objects. The method claims utilize similar processing elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims each recite an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claims recite using a system to perform steps to capture environmental data, identify an object in the environment, classify the object, and identify similar objects in the environment. The system in these steps is recited at a high-level of generality (i.e., as a generic capturing unit, segmenting unit, and computing unit to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the element of using a processor to identify and classify an object (landmark) in an environment amounts to no more than mere instructions applied by a generic computer component, which does not provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satazoda et al (US 2018/0012082).
Regarding claim 1, Satazoda et al teaches a method for determining landmarks in an environment of a vehicle (image analysis method 100 for a vehicle; Figs 1-5 and ¶ [0058]-[0090]), wherein initial environmental data are captured (record image data S100); at least a subset of the initial environmental data are determined (an image region of interest with an object is identified S200 and object is identified S220); the determined subset is assigned a category from a plurality of different categories (object is classified, from multiple categories, based on image data S250); depending on a landmark type, a category is determined (image is annotated for the assigned classification of the object identified S300); and landmark detection is carried out for the landmark type restricted to the subset of the determined category (additional object detection for the categorized object type can be iteratively performed S400).  
Regarding claim 2, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein the initial environmental data are captured by a camera (environment imagery is obtained using a camera; ¶ [0059]).  
Regarding claim 3, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein the subset is determined using a machine learning method (targeting analysis to an object in a region of interest utilizes a machine learning method; ¶ [0044], [0064]).  
Regarding claim 4, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein the categories comprise a ground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle, or a person (classification module category examples include, but are not limited to, vehicle, road sign, road feature, human; Fig 5 and ¶ [0066]).  
Regarding claim 5, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein landmark detection is carried out using an heuristic method (processing modules, including object detection, classification and verification, can include a heuristic method approach; ¶ [0044], [0064]).
Regarding claim 6, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein a spatial region in the environment of the vehicle is determined using the determined subset (verifying annotated image data S400 includes spatial information, such as a horizon, based on object in image region of interest S420; Figs 1, 7 and ¶ [0072], [0076]-[0078]); and other environmental data are captured (additional auxiliary data is captured regarding the driving session for image analysis S150; ¶ [0061]-[0063]); wherein to capture the other environmental data, another sensor type is used than for capturing the initial environmental data (environment data sensors 211 can include visual, orientation, temperature, acoustic, optical, temperature, pressure, vibration, and force, among additional sensors; ¶ [0033]-[0034]); and the landmark detection is furthermore carried out using the other environmental data (processing 212 can use auxiliary environment data from multiple sensor sources to characterize data) and depending on the spatial region (detected objects above horizon line are identified as false positives). 
Regarding claim 7, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein the subset is transmitted by a mobile unit to an external unit (image region of interest with object can be transmitted from a mobile device 240 to a remote computing system 220, for analysis at any step S700; Figs 2, 3 and ¶ [0019], [0029], [0042], [0084]-[0085]); and landmark detection is carried out by the external unit (object detection can be performed on a remote computing system).  
Regarding claim 8, Satazoda et al teaches the method according to claim 7 (as described above), and further teaches wherein request data are generated by the external unit (remote computing system 220 can receive data in a predetermined frequency, predetermined event, or other suitable time S700; Figs 2, 3 and ¶ [0029], [0043], [0084]-[0085]); and the subset is transmitted to the external unit depending on the request data (data is transmitted from vehicle system 210 or mobile device 240 to remote computing system 220).  
Regarding claim 9, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein position data for landmarks of the landmark type are determined and output during landmark detection (geographic contextual information, such as a known physical location as it relates to the object identified, can be determined S800; ¶ [0024], [0039]); wherein using the position data, a posture of the vehicle is determined (vehicle location can be an absolute geographic location, relative geographic location or other suitable physical or virtual location).  
Regarding claim 10, Satazoda et al teaches the method according to claim 1 (as described above), and further teaches wherein landmark detection is carried out using a machine learning method (object detection and identification utilizes a machine learning method; ¶ [0044], [0064]).  
Regarding claim 11, Satazoda et al teaches the method according to claim 10 (as described above), and further teaches wherein training data are generated using the subset (module training can be based on the verified image data S500 of the object in the image region of interest; ¶ [0080]-[0082]); and by using the training data, landmark detection training is carried out using the machine learning method (machine learning from training data improves accuracy of object detection and identification).  
Regarding claim 12, Satazoda et al teaches a system for determining landmarks in an environment of a vehicle (image analysis system 200 includes a vehicle system 210 mounted to a vehicle 201; Fig 2 and ¶ [0029]-[0054]), comprising a capturing unit for capturing initial environmental data (sensors 211, of vehicle system, are for acquiring environment, including image, data); a segmenting unit for determining at least a subset of the initial environmental data and for assigning a category from a plurality of different categories to the determined subset (computing system 220 includes a processing module 222 for object detection and a processing module for object in conjunction with an image database 230); and a computing unit for determining a category depending on a landmark type, and for carrying out landmark detection for the landmark type (computing system includes verification processing module to verify identification and classification of the object); wherein the computing unit is configured to carry out landmark detection restricted to the subset of the determined category (additional object detection for a categorized object type can be iteratively performed).  
Regarding claim 13, Satazoda et al teaches the system of claim 12 (as described above), and further teaches wherein the capturing unit comprises a camera (sensor can be one or more cameras; Fig 2 and ¶ [0031]-[0033]).  
Regarding claim 14, Satazoda et al teaches the system of claim 12 (as described above), and further teaches wherein a controller actuates the segmenting unit so that only the subset of the captured environmental data is transmitted to the computing unit (object detection processing module creates modified image data resulting from object detection and modified image data with object in region of interest is transmitted to classification module for classification via the communication system 215; Fig 2 and ¶ [0037], [0065], [0084]-[0085]).  
Regarding claim 15, Satazoda et al teaches the system of claim 12 (as described above), and further comprising an interface with an external unit (vehicle system can interface with a remote computing system 220 and a mobile device 240; Fig 2 and ¶ [0029], [0033], [0037]); wherein the system is configured to transmit the determined subset to the external unit (data is transmitted from vehicle system or mobile device to remote computing system); wherein the external unit is configured to carry out landmark detection using the subset (object detection and classification is performed using the remote computing system).  
Regarding claim 16, Satazoda et al teaches the method according to claim 2 (as described above), and further teaches wherein the subset is determined using a machine learning method (targeting analysis to an object in a region of interest utilizes a machine learning method; ¶ [0044], [0064]).  
Regarding claim 17, Satazoda et al teaches the method according to claim 2 (as described above), and further teaches wherein the categories comprise a ground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle, or a person (classification module category examples include, but are not limited to, vehicle, road sign, road feature, human; Fig 5 and ¶ [0066]).  
Regarding claim 18, Satazoda et al teaches the method according to claim 3 (as described above), and further teaches wherein the categories comprise a ground, a road, a vegetation, a developed region, a pillar, a stationary or driving vehicle, or a person (classification module category examples include, but are not limited to, vehicle, road sign, road feature, human; Fig 5 and ¶ [0066]).  
Regarding claim 19, Satazoda et al teaches the system of claim 13 (as described above), and further teaches wherein a controller actuates the segmenting unit so that only the subset of the captured environmental data is transmitted to the computing unit (object detection processing module creates modified image data resulting from object detection and modified image data with object in region of interest is transmitted to classification module for classification via the communication system 215; Fig 2 and ¶ [0037], [0065], [0084]-[0085]).
Regarding claim 20, Satazoda et al teaches the system of claim 13 (as described above), and further comprising an interface with an external unit (vehicle system can interface with a remote computing system 220 and a mobile device 240; Fig 2 and ¶ [0029], [0033], [0037]); wherein the system is configured to transmit the determined subset to the external unit (data is transmitted from vehicle system or mobile device to remote computing system); wherein the external unit is configured to carry out landmark detection using the subset (object detection and classification is performed using the remote computing system).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seeger et al (DE 102016210534) discloses a system and method for classifying features within an environment based on sub-region analysis and a ranking probability method to classify objects.
	Sasaki (JP 6227165) discloses an image processing device and method that identifies and classifies objects in a field of view from a vehicle based on pattern recognition using machine learning.
	Gage et al (US PG PUB 2018/0272992) discloses a system and method for detecting objects from a vehicle that includes classifying the objects identified in the surveillance data.
Brown et al (US PG PUB 2012/0170805) discloses a method and system for object detection from a vehicle and incorporates multiple sensors for detection toward identifying and categorizing objects. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667